Name: Commission Regulation (EC) No 1997/2000 of 21 September 2000 amending Regulation (EEC) No 2273/93 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product
 Date Published: nan

 Avis juridique important|32000R1997Commission Regulation (EC) No 1997/2000 of 21 September 2000 amending Regulation (EEC) No 2273/93 determining the intervention centres for cereals Official Journal L 238 , 22/09/2000 P. 0026 - 0027Commission Regulation (EC) No 1997/2000of 21 September 2000amending Regulation (EEC) No 2273/93 determining the intervention centres for cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) The intervention centres are determined in the Annex to Commission Regulation (EEC) No 2273/93(3), as last amended by Regulation (EC) No 2083/1999(4). Some Member States have asked for that Annex to be amended and their requests should be granted.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2273/93 is amended as follows:1. In the "Belgique/BelgiÃ «" section:The "Poperinge" centre is replaced by "Farciennes".2. In the "Bundesrepublik Deutschland" section:(a) The "Oerbke bei Fallingsbostel" centre is replaced by "Rethem/Aller";(b) The "Semmenstedt" centre is replaced by "Frellstedt".3. In the "France" section, the amendments are as follows:>TABLE>4. In the "Sverige" section:The "NykÃ ¶ping" centre is renamed "NykÃ ¶ping-OxelÃ ¶sund".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 September 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 207, 18.8.1993, p. 1.(4) OJ L 256, 1.10.1999, p. 48.